COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947


                                   May 7, 2020

 Joel Friedlander, Esq.                        Thomas A. Beck, Esq.
 Jeffrey M. Gorris, Esq.                       Blake Rohrbacher, Esq.
 Christopher P. Quinn, Esq.                    Susan M. Hannigan, Esq.
 Bradley P. Lehman, Esq.                       Matthew D. Perri, Esq.
 FRIEDLANDER & GORRIS, P.A.                    Daniel E. Kaprow, Esq.
 1201 N. Market Street, Suite 2200             RICHARDS LAYTON & FINGER P.A.
 Wilmington, DE 19801                          One Rodney Square
                                               920 N. King Street
                                               Wilmington, DE 19801

                                               A. Thompson Bayliss, Esq.
                                               E. Wade Houston, Esq.
                                               ABRAMS & BAYLISS LLP
                                               20 Montchanin Road, Suite 200
                                               Wilmington, DE 19807

                                               Andrew S. Dupre, Esq.
                                               MCCARTER & ENGLISH, LLP
                                               405 N. King Street, 8th Floor
                                               Wilmington, DE 19801

              RE: In re Oracle Corporation Derivative Litigation
              C.A. No.: 2017-0337-SG

Dear Counsel:

      I have reviewed the briefing concerning the NetSuite Defendants’ request for

a stay of discovery, pending resolution of their Motions to Dismiss, currently under

consideration. In the exercise of my discretion, and in light of the state of the

litigation as well as the pendency of the Motions to Dismiss, the Motion to Stay is
denied. It is appropriate that discovery go forward in this long-pending matter, and

I note that the NetSuite Defendants will be key witnesses in the Lead Plaintiff’s case

regardless of the outcome of the Motions to Dismiss. In the interest of efficiency

and fairness, however, discovery of the NetSuite Defendants shall be limited to that

appropriate toward non-parties to the action, as though the Motions to Dismiss had

been granted.    The parties should confer and agree on how to proceed most

efficiently in light of this discovery limitation. To the extent they cannot agree, the

parties may proceed through motions to compel/for a protective order, consistent

with my decision here. Far preferable, however, would be an agreement of the

parties as to the breadth of discovery appropriate during the pendency of the Motions

to Dismiss.

      To the extent the foregoing requires an order to take effect, IT IS SO

ORDERED.

                                              Sincerely,

                                              /s/ Sam Glasscock III

                                              Sam Glasscock III




                                          2